Title: To Benjamin Franklin from Richard Bache, 31 May 1783
From: Bache, Richard
To: Franklin, Benjamin


          
            Dear & Hond: Sir
            Philadelphia May 31, 1783.
          
          I have wrote repeatedly to you since the receipt of your last favor of 26 Decr.— I hope the Bills I sent you have reached
              you— There appears very little
            disposition in some of the States, to pass the necessary Laws for establishing a fund
            for the payment of the interest of the national Debt, notwithstanding the repeated
            recommendations of Congress for this good and salutary purpose; hence there is no judging when any more Interest
            will be paid; as soon as it shall come to my hands, it shall be punctually remited
              you— We had the pleasure yesterday of
              hearing from Mrs. Mecom, she is lately recovered
            from a severe indisposition, which she has labored under, the greatest part of last
            Winter; & which, as she writes us, she was apprehensive would have carried her off—
            She was going to spend her Summer in the State of Rhode Island—
          Inclosed is a Letter for Ben—I have the
            pleasure to tell you that Sally and the Children are well, the two youngest have just
            got thro’ the Meazles— Betty is up at Mount Airy with Miss Beckwith, whose School
            increases fast.
          Be pleased to accept our joint Love & Duty & be assured I remain ever Dear sir
            Your dutifull & affece. Son
          
            Rich: Bache
            Dr. Franklin
          
        